Atkinson, J.
1. This was a suit in ejectment. It is stated in the bill of exceptions that the judge directed a verdict in favor of the plaintiff. The only assignment of error is upon the judgment overruling the defendant’s motion for a new trial “ on each and all of the grounds therein contained and stated.” The only grounds of the motion for new trial are that “the verdict is contrary to evidence and without evidence to support it, is decidedly and strongly against the weight of the evidence, and is contrary to law and the principles of justice and equity.” Held, that the grounds of the motion do not raise the point that the direction of the verdict was erroneous because there were questions of fact that should have been submitted to' the jury; and therefore no such question is presented for decision. Gilliard v. Johnston, 161 Ga. 17 (129 S. E. 434) ; Tyson v. Anderson, 164 Ga. 673 (5) (139 S. E. 410).
2. The evidence was sufficient to support the verdict in favor of the plaintiff for recovery of the land without mesne profits, and the judge did not abuse his discretion in refusing a new trial.

Judgment affirmed.


All the Justices concur.